           Case 3:16-cv-02293-JR        Document 58-1         Filed 01/18/19     Page 1 of 8

                       Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                  Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

#     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                          Wages Due        Damages Due
1    Abad           Carlos             3/19/2017           4/8/2018   $       8,593.02   $     8,593.02
2    Abdi           Abdikair            2/7/2016          1/29/2017   $         991.16   $       991.16
3    Abebe          Abraham           12/15/2013           5/4/2014   $       1,168.62   $     1,168.62
4    Abrego         Dylan              1/10/2016          10/9/2016   $       1,661.02   $     1,661.02
5    Aguilar        Jorge             12/15/2013          4/30/2017   $      11,266.90   $    11,266.90
6    Ahl            Joseph             8/23/2015           5/1/2016   $       5,863.30   $     5,863.30
7    Ahlquist       Joseph             6/18/2017          9/30/2018   $       3,107.50   $     3,107.50
8    Aldama         Luisa             11/19/2017           9/9/2018   $       3,437.79   $     3,437.79
9    Aldrink        Stacey             5/25/2014          6/29/2014   $         948.85   $       948.85
10   Ali            Abdinasir         12/15/2013          4/13/2014   $       1,376.81   $     1,376.81
11   Allen          Ryan               3/19/2017          11/4/2018   $      10,580.86   $    10,580.86
12   Almedia        Saulo              1/31/2017          9/30/2018   $       3,965.02   $     3,965.02
13   Anaya          Celia               9/3/2017          11/4/2018   $       2,496.61   $     2,496.61
14   Andrews        Cameron             1/3/2016         10/15/2017   $       4,929.85   $     4,929.85
15   Andrews        Greg                7/5/2015          9/20/2015   $       2,518.49   $     2,518.49
16   Asfega         Meseret             6/8/2014           7/5/2015   $       7,966.98   $     7,966.98
17   Azouz          Brahim            12/22/2013          7/13/2014   $       4,148.57   $     4,148.57
18   Bacallao       Enrique            11/1/2015          7/31/2016   $       5,649.92   $     5,649.92
19   Bageant        Terry               7/5/2015          5/29/2016   $       8,000.07   $     8,000.07
20   Bagley         Justin             5/30/2014          5/20/2015   $       3,888.13   $     3,888.13
21   Banda          Rudy              12/15/2013         12/31/2017   $       8,635.72   $     8,635.72
22   Bekele         Biruk             12/24/2017          4/15/2018   $       1,539.71   $     1,539.71
23   Bell           Nickolas          10/18/2015           5/8/2016   $         470.39   $       470.39
24   Bell           Robert              5/7/2017         10/28/2018   $       2,919.10   $     2,919.10
25   Benson         Bradley             7/2/2017          3/25/2018   $       3,861.67   $     3,861.67
26   Berg           Kyle              12/15/2013           1/5/2014   $         204.66   $       204.66
27   Berry          Sean              12/15/2013          5/31/2015   $       1,162.50   $     1,162.50
28   Biskup         Oskar              2/21/2016          3/12/2017   $       1,814.09   $     1,814.09
29   Bizzo          Vera               12/9/2016          9/30/2018   $       4,311.23   $     4,311.23
30   Blake          Anthony           12/15/2013          9/21/2014   $       7,791.70   $     7,791.70
31   Bloyed         Jesse               2/2/2015          3/13/2015   $          53.60   $        53.60
32   Bocoum         Abdoulaye           5/6/2018          9/30/2018   $         879.12   $       879.12
33   Bohanan        Nicholas           3/19/2017          11/4/2018   $       1,412.64   $     1,412.64
34   Boyer          Robbyn            12/15/2013          8/27/2017   $       8,805.40   $     8,805.40
35   Breazile       George              9/3/2017         12/10/2017   $         383.09   $       383.09
36   Brenneman      Holli             12/15/2013          9/30/2018   $       4,667.14   $     4,667.14
37   Brooks         Shelvy             3/22/2014         10/13/2014   $         603.03   $       603.03
38   Brown          Michael            6/21/2015          8/13/2017   $          64.00   $        64.00
39   Brown          Jacqui              5/7/2017          8/13/2017   $         546.33   $       546.33
40   Bryan          Michael James     12/15/2013          1/28/2018   $      17,598.11   $    17,598.11
41   Bularu         Benjamin           9/27/2015           6/5/2016   $       2,699.38   $     2,699.38
42   Bunn           Sameuel            3/19/2017         12/31/2017   $         110.19   $       110.19

                                                   -1-
            Case 3:16-cv-02293-JR       Document 58-1         Filed 01/18/19     Page 2 of 8

                       Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                  Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

#     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                          Wages Due        Damages Due
43   Burton          Michael           1/18/2015          9/30/2018   $      20,503.73   $    20,503.73
44   Bushman         Henry            12/15/2013          8/10/2014   $       4,837.72   $     4,837.72
45   Cain            Michael           6/15/2014          7/20/2014   $       1,066.53   $     1,066.53
46   Camacho         Victor             1/1/2014           7/1/2017   $       5,501.63   $     5,501.63
47   Carey           Gene             12/15/2013          3/27/2016   $      12,387.42   $    12,387.42
48   Carman          Patrick          12/15/2013          8/26/2018   $      15,254.15   $    15,254.15
49   Carney          Jonni              5/4/2014          3/19/2017   $      20,079.10   $    20,079.10
50   Castaneda       Carlos            3/19/2017          11/4/2018   $       3,843.87   $     3,843.87
51   Cathcart        Scott            12/15/2013          7/29/2018   $      18,185.81   $    18,185.81
52   Cave            Nicholas          7/17/2016           8/7/2016   $         533.80   $       533.80
53   Caviglione      Sam               8/14/2016           7/9/2017   $         922.67   $       922.67
54   Chan            David A          12/13/2015         12/13/2015   $          87.50   $        87.50
55   Chandler        Steve             4/13/2014         10/11/2015   $      15,650.70   $    15,650.70
56   Chandra         Romil             2/16/2014          4/27/2014   $       2,695.62   $     2,695.62
57   Chavez Garcia   Jose               3/6/2016           1/1/2017   $       1,234.37   $     1,234.37
58   Churchill       Timothy           3/30/2014          3/19/2017   $      10,444.51   $    10,444.51
59   Clements        David            12/15/2013          4/13/2014   $       2,772.49   $     2,772.49
60   Coats           Scott             3/19/2017          9/10/2017   $       3,736.72   $     3,736.72
61   Coats           James              3/6/2016          3/12/2017   $         931.35   $       931.35
62   Cobb            Jonathan          5/25/2014          7/13/2014   $           9.79   $         9.79
63   Conkey          Michael           8/23/2015          9/30/2018   $      10,067.89   $    10,067.89
64   Conner          William           9/27/2015          9/30/2018   $      13,818.02   $    13,818.02
65   Contreras       Roger              9/3/2017          9/30/2018   $      11,203.55   $    11,203.55
66   Cook            Peter            12/15/2013         12/31/2017   $       8,531.89   $     8,531.89
67   Cordova
     Vazquez         Jonathan         12/15/2013          7/13/2014   $       7,073.31   $      7,073.31
68   Cordova
     Vazquez         Jamie            12/15/2013          3/29/2014   $      3,503.13    $      3,503.13
69   Costley         Carl             12/15/2013          8/26/2018   $      6,913.39    $      6,913.39
70   Cote            Jim                3/6/2016          5/28/2017   $        775.83    $        775.83
71   Crawford        Angela           12/15/2013          2/23/2014   $      1,306.74    $      1,306.74
72   Culpepper       Bob               6/19/2016          7/24/2016   $        284.12    $        284.12
73   Cushman         Benjamin          9/17/2017         10/15/2017   $        760.37    $        760.37
74   Dabson          Emmanuel         12/15/2013          8/31/2014   $      1,731.20    $      1,731.20
75   Dahl            Woodrow          12/15/2013         10/12/2014   $      2,642.04    $      2,642.04
76   Dailey          Doug              3/19/2017           6/4/2017   $      1,100.47    $      1,100.47
77   Datt            Bishun            10/1/2017          1/28/2018   $      1,320.85    $      1,320.85
78   Davidson        Adam             12/15/2013           3/2/2014   $        591.16    $        591.16
79   Davis           Robert           12/15/2013           3/9/2014   $      1,897.31    $      1,897.31
80   Davis           Thaison           9/17/2017         11/12/2017   $      1,172.67    $      1,172.67
81   Dawson          Dan              12/15/2013          9/30/2018   $      19,085.15   $     19,085.15
82   Deo             Asish             9/13/2016         10/14/2016   $      1,036.53    $      1,036.53
83   Derow           Mustafa Isak       8/9/2015          2/14/2016   $      2,710.83    $      2,710.83

                                                   -2-
                 Case 3:16-cv-02293-JR    Document 58-1          Filed 01/18/19     Page 3 of 8

                         Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                    Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name        First Name     Start Date           End Date         Gross Back        Liquidated
                                                                             Wages Due        Damages Due
84    Diarra           Abdoulaye         12/15/2013          1/15/2017   $       3,590.84   $     3,590.84
85    Dobak            Terry              9/11/2016          3/19/2017   $       3,307.33   $     3,307.33
86    Donihee          Vince             12/15/2013         12/27/2015   $      18,557.49   $    18,557.49
87    Donnelly         David             12/15/2013         11/27/2016   $       2,881.11   $     2,881.11
88    Dorsey           Scott              5/31/2015          3/19/2017   $      19,927.37   $    19,927.37
89                     William
      Dos Santos       Pereira           12/15/2013          9/16/2018   $      17,840.72   $     17,840.72
 90   Downs            Gary              12/15/2013          7/10/2016   $      7,747.37    $      7,747.37
 91   Dzyubenko        Bobby               9/3/2017         12/10/2017   $      2,460.38    $      2,460.38
 92   Eisenberg        Skip                2/1/2015          5/13/2018   $      24,395.08   $     24,395.08
 93   Ellison          James             12/29/2013          7/10/2016   $      6,939.05    $      6,939.05
 94   Ely              John               5/28/2017         12/24/2017   $      1,074.46    $      1,074.46
 95   Empie            Richard           12/15/2013           3/9/2014   $      1,464.44    $      1,464.44
 96   Epstein          David             12/15/2013          9/30/2018   $      17,392.69   $     17,392.69
 97   Felisario        Jason              7/19/2015          11/1/2015   $      3,806.36    $      3,806.36
 98   Ferreria         Gary              12/22/2013         10/19/2014   $       5,807.10   $      5,807.10
 99   Fisher           Josh              12/15/2013           4/6/2014   $      1,458.20    $      1,458.20
100   Flagel           Robert            12/15/2013          4/15/2018   $      16,070.27   $     16,070.27
101   Fratto           Cory               9/14/2014         10/18/2015   $      10,262.83   $     10,262.83
102   Friday           William           12/15/2013         12/31/2017   $      16,198.42   $     16,198.42
103   Gale             Amber               7/5/2013          8/22/2014   $      4,481.69    $      4,481.69
104   Garcia           Genero              7/8/2013          3/25/2014   $         636.89   $        636.89
105   Garnes           Jonathan           3/19/2017          11/4/2018   $       1,858.80   $      1,858.80
106   Geleto           Roba              11/23/2014          1/25/2015   $      1,542.07    $      1,542.07
107   Gershenson       Eitan              1/31/2016          7/24/2016   $      1,857.23    $      1,857.23
108   Giannone         Glenn             12/22/2013         12/31/2017   $       7,357.85   $      7,357.85
109   Glass            Erik               10/2/2016          11/4/2018   $       1,664.71   $      1,664.71
110   Goddard          Richard           12/15/2013           7/2/2017   $      2,247.37    $      2,247.37
111   Gomez            Cesar             12/15/2013         12/27/2015   $      16,442.04   $     16,442.04
112   Goncear          Iulian              2/1/2015         11/15/2015   $      2,800.62    $      2,800.62
113   Gongora          Alex               8/21/2016          1/29/2017   $       5,718.42   $      5,718.42
114   Gordon           Ken                1/26/2014           2/9/2014   $         614.21   $        614.21
115   Grace            Walter            12/29/2013           7/6/2014   $      1,595.50    $      1,595.50
116   Grove            Garrett             2/7/2016           5/7/2017   $      2,894.26    $      2,894.26
117   Guevara          Jose              12/15/2013           6/1/2014   $       1,407.59   $      1,407.59
118   Gustafen         Nicholas           1/12/2014         12/27/2015   $      7,952.49    $      7,952.49
119   Gutierrez        Jesus             12/15/2013          4/27/2014   $      3,358.80    $      3,358.80
120   Gutierrez        Irving              7/8/2013          3/25/2014   $         636.89   $        636.89
121   Gutierrez        Lourdes             7/8/2013          3/25/2014   $         636.89   $        636.89
122   Gutierrez        Daniel              7/8/2013          3/25/2014   $      4,579.97    $      4,579.97
123   Hadad            Majid              9/11/2016         11/27/2016   $      1,031.34    $      1,031.34
124   Hahn             Michael             2/5/2017           7/2/2017   $         972.65   $        972.65
125   Hakimi           Mohammad            6/7/2015          8/23/2015   $         856.77   $        856.77
                                                      -3-
              Case 3:16-cv-02293-JR      Document 58-1         Filed 01/18/19     Page 4 of 8

                        Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                   Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                           Wages Due        Damages Due
126   Hall           Katie              3/19/2017          11/4/2018   $       4,619.40   $     4,619.40
127   Hanson         John              11/19/2017          9/30/2018   $       4,224.00   $     4,224.00
128   Hart           Garen             12/15/2013          1/19/2014   $         349.64   $       349.64
129   Hartnell       Gregory           12/15/2013           2/5/2017   $      19,061.00   $    19,061.00
130   Heinz          Todd              12/15/2013          3/19/2017   $      25,211.99   $    25,211.99
131   Hendricks      Johnathan         12/15/2013          5/18/2014   $       4,998.89   $     4,998.89
132   Hill           Jacob               8/7/2016         11/13/2016   $         353.38   $       353.38
133   Hilowle        Bilal             12/15/2013          5/25/2014   $       1,000.10   $     1,000.10
134   Hollis         Iko                4/15/2016           5/7/2016   $         490.71   $       490.71
135   Howard         Terry             12/15/2013          4/20/2014   $       1,336.94   $     1,336.94
136   Hudson         Michael           12/15/2013          9/30/2018   $      18,686.75   $    18,686.75
137   Hussein        Mohammed           6/15/2014          8/30/2015   $      22,802.76   $    22,802.76
138   Ibnelhas       Anass             12/22/2013          3/30/2014   $       2,048.88   $     2,048.88
139   Ismail         Mohamod            11/8/2015           9/3/2017   $       4,300.51   $     4,300.51
140   Jackson        Michael            8/17/2014         12/28/2014   $       4,093.96   $     4,093.96
141   James          Michael            3/13/2016          3/13/2016   $         192.28   $       192.28
142   Jim            Rodney            12/15/2013          8/27/2017   $      24,367.31   $    24,367.31
143   Johnson        Justice            8/14/2015         10/28/2015   $         445.21   $       445.21
144   Johnston       Jeff              10/11/2015          8/27/2017   $       2,493.83   $     2,493.83
145   Johnston       Ida Mae            3/19/2017          11/4/2018   $       2,679.06   $     2,679.06
146   Jones          Robert            12/22/2013         10/18/2015   $       1,119.99   $     1,119.99
147   Jones          Frank              6/11/2017         12/31/2017   $       1,420.46   $     1,420.46
148   Jones          Kenneth            3/15/2014         10/13/2014   $         402.02   $       402.02
149   Kang           Alexis             10/5/2014         10/26/2014   $         179.01   $       179.01
150   Kassai         Mike               10/4/2015         12/13/2015   $       2,197.76   $     2,197.76
151   Keller         Tim                5/11/2014          5/11/2014   $          70.00   $        70.00
152   Kelley         Cherilee          11/26/2017          9/30/2018   $       2,349.55   $     2,349.55
153   Kelley         Justin             1/21/2018          9/30/2018   $       2,879.99   $     2,879.99
154   Keymolen       Steve             12/28/2014          7/24/2016   $       3,315.58   $     3,315.58
155   Knipe          Kevin             12/15/2013         12/31/2017   $       7,064.52   $     7,064.52
156   Kolar          Traian            12/15/2013          6/29/2014   $      11,580.33   $    11,580.33
157   Krasnyy        Pavel               9/3/2017          3/25/2018   $       4,892.14   $     4,892.14
158   Krause         John              12/15/2013          9/28/2014   $       8,860.29   $     8,860.29
159   Kribs          James             12/15/2013          5/11/2014   $       4,748.34   $     4,748.34
160   Kumar          Manoj              12/7/2014         10/18/2015   $       5,012.54   $     5,012.54
161   Kushtan        Vasiliy           12/15/2013          9/30/2018   $       8,252.92   $     8,252.92
162   Lal            Krisheel           2/23/2014           6/1/2014   $       1,911.41   $     1,911.41
163   Lampman        Deena               6/7/2015          9/13/2015   $         485.74   $       485.74
164   Landrum        William             7/5/2015           9/6/2015   $       2,040.48   $     2,040.48
165   Loberg         Nicholas           1/18/2015          3/29/2015   $       3,099.08   $     3,099.08
166   Lodahl         Jonathan           3/19/2017          9/30/2018   $       3,579.96   $     3,579.96
167   Lopez          Francisco          9/17/2017          5/13/2018   $       4,164.42   $     4,164.42

                                                    -4-
              Case 3:16-cv-02293-JR      Document 58-1         Filed 01/18/19     Page 5 of 8

                        Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                   Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                           Wages Due        Damages Due
168   Loveridge       Mary Linda       12/15/2013          8/27/2017   $       4,563.29   $     4,563.29
169   Lowry           Christopher       8/12/2013          8/22/2014   $       1,074.74   $     1,074.74
170   Lux             Devin              9/1/2015           1/1/2016   $         403.44   $       403.44
171   Mackall         Danny             11/1/2015         12/27/2015   $       1,176.30   $     1,176.30
172   Mackey          James             2/16/2014          1/22/2017   $         216.26   $       216.26
173   Magallanes      Percy             4/19/2015           7/5/2015   $       1,609.53   $     1,609.53
174   Maksmenko       Igor             10/26/2014          12/7/2014   $         846.90   $       846.90
175   Marini          Reginaldo         3/17/2017         11/30/2017   $       1,685.30   $     1,685.30
176   Martinez        Rob               9/10/2017         10/28/2018   $       2,415.48   $     2,415.48
177   Matheny         Darin Edward     12/15/2013           3/2/2014   $       2,442.15   $     2,442.15
178   Maxwell         Ben                2/1/2015          11/4/2018   $      26,804.29   $    26,804.29
179   Maxwell         Chayla            3/19/2017         12/24/2017   $          85.74   $        85.74
180   Maxwell         Mark               9/3/2017         12/31/2017   $       1,131.91   $     1,131.91
181   Mcayne          Gregg             3/22/2015          9/11/2016   $       5,431.92   $     5,431.92
182   McCune          Timothy          12/15/2013           6/8/2014   $       6,502.37   $     6,502.37
183   McDonald        Anna              3/16/2014           1/4/2015   $       4,171.64   $     4,171.64
184   McKinney        Autumn           10/10/2012          8/22/2014   $       4,095.31   $     4,095.31
185   McKinney        Preston          12/11/2012          8/22/2014   $       3,722.46   $     3,722.46
186   McKinney        Miranda          10/29/2013          8/22/2014   $         851.20   $       851.20
187   McLean          Clay               9/3/2017          1/28/2018   $         484.06   $       484.06
188   Medina-Prado    Benjamin          2/15/2013          9/30/2018   $      11,179.48   $    11,179.48
189   Mendoza         Jorge            12/15/2013           9/6/2015   $       6,634.55   $     6,634.55
190   Mercier         Jeffery            7/3/2016          6/25/2017   $       8,508.67   $     8,508.67
191   Miles           Anthony            9/3/2017         12/24/2017   $         315.81   $       315.81
192   Millar          John K            10/5/2014           8/9/2015   $       4,875.70   $     4,875.70
193   Miller          BD                1/29/2017          5/21/2017   $         824.69   $       824.69
194   Miller          Keith             3/30/2014          6/22/2014   $         366.70   $       366.70
195   Miller          Anthony          12/15/2013          3/30/2014   $       2,247.01   $     2,247.01
196   Miller          Jacob            12/22/2013          5/25/2014   $         414.34   $       414.34
197   Miller          Richard           3/15/2014          9/30/2014   $       3,312.24   $     3,312.24
198   Minnieweather   Dwight             3/6/2016          3/19/2017   $       4,192.94   $     4,192.94
199   Mofokeng        Llewellyn         4/27/2014          6/22/2014   $         853.23   $       853.23
200   Mohamed         Mohammed         12/15/2013          12/7/2014   $       5,832.06   $     5,832.06
201   Mohammad        Bilal Bani         4/6/2014          9/14/2014   $         263.25   $       263.25
202   Montgomery      Troy             12/15/2013          2/14/2016   $       8,878.11   $     8,878.11
203   Montgomery      Ricci Jordan      6/28/2015         11/15/2015   $       2,118.49   $     2,118.49
204   Moore           Antoine           3/19/2017          11/4/2018   $       1,859.37   $     1,859.37
205   Morningstar     Allen              7/6/2014         10/11/2015   $       3,896.10   $     3,896.10
206   Morrison        Ronald           12/22/2013          7/30/2017   $       9,641.19   $     9,641.19
207   Muday           Hassan Daud        1/3/2016          2/14/2016   $       1,241.09   $     1,241.09
208   Mullaney        Dave             12/15/2013          9/20/2015   $       6,329.10   $     6,329.10
209   Mullen          Ira               5/18/2014          3/26/2017   $       2,720.35   $     2,720.35

                                                    -5-
             Case 3:16-cv-02293-JR       Document 58-1         Filed 01/18/19    Page 6 of 8

                        Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                   Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name       First Name     Start Date          End Date        Gross Back        Liquidated
                                                                          Wages Due        Damages Due
210   Ngo             Phong             11/1/2015         7/23/2017   $       4,885.03   $     4,885.03
211   Nguyen          Khoi              11/9/2014         4/26/2015   $       1,815.86   $     1,815.86
212   Nikolov         Nikoray          12/15/2013         1/11/2015   $         418.67   $       418.67
213   Oconnell        Earl             12/22/2013         9/30/2018   $       9,341.16   $     9,341.16
214   Ofodrinwa       Eugene            7/19/2015         7/26/2015   $         138.52   $       138.52
215   Olin-Sipe       Timothy            8/3/2014         2/14/2016   $       9,784.47   $     9,784.47
216   Ollom           Dina              4/20/2014          6/1/2014   $         453.65   $       453.65
217   Onufreychuk     Andrey           12/15/2013        11/16/2014   $         646.98   $       646.98
218   Padilla         Sharon           10/19/2014        11/30/2014   $         466.80   $       466.80
219   Padrath         Swastika         12/15/2013         9/23/2018   $       5,057.00   $     5,057.00
220   Palmer          John              7/10/2016        12/11/2016   $       1,486.81   $     1,486.81
221   Pedersen        Gerri            12/15/2013         9/24/2017   $       1,924.70   $     1,924.70
222   Penn            Eric              5/29/2016         9/11/2016   $         104.72   $       104.72
223   Perryman        Yannick           9/27/2015         2/14/2016   $       3,727.24   $     3,727.24
224   Peters          Michael            9/3/2017         9/30/2018   $       1,790.44   $     1,790.44
225   Peterson        Evan               3/2/2014        11/23/2014   $          59.67   $        59.67
226   Pham            Stephen          12/15/2013         6/25/2017   $       5,624.72   $     5,624.72
227   Phelps          Alan             12/15/2013         9/30/2018   $       3,657.21   $     3,657.21
228   Phillips        Benjamin          8/21/2016        12/18/2016   $         219.43   $       219.43
229   Phommahasay     Somsak           10/25/2015         7/23/2017   $       5,163.85   $     5,163.85
230   Pilon           Mica              2/15/2015          8/7/2016   $       3,368.24   $     3,368.24
231   Pineda          David             3/19/2017        10/28/2018   $       8,609.74   $     8,609.74
232   Pineda          Salvador          2/22/2015          8/9/2015   $       3,899.63   $     3,899.63
233   Piper           Ron              12/15/2013         4/26/2015   $       1,766.56   $     1,766.56
234   Piper           Shaquille        12/29/2013         9/28/2014   $         680.87   $       680.87
235   Portier-Boggs   Erik K.          12/22/2013          8/3/2014   $       7,615.24   $     7,615.24
236   Potts III       Arthur            1/17/2016         7/31/2016   $       2,236.79   $     2,236.79
237   Powell          Tristan            8/7/2016         8/21/2016   $          28.13   $        28.13
238   Prakash         Felix             11/8/2015        12/20/2015   $         313.85   $       313.85
239   Prince          Randolph          3/19/2017         9/24/2017   $       1,542.51   $     1,542.51
240   Qassim          Mohamedwali      12/15/2013         1/22/2017   $       3,091.68   $     3,091.68
241   Quesada         Daniel           12/15/2013         6/15/2014   $       7,566.86   $     7,566.86
242   Quiroz          Manuel           12/22/2013         6/15/2014   $       1,964.11   $     1,964.11
243   Ragnone         Eric             12/15/2013    9/30/2018        $       6,676.97   $     6,676.97
244   Ray             Nilesh            1/10/2016         6/25/2017   $       2,572.81   $     2,572.81
245   Reeves          Sage              2/25/2018         11/4/2018   $       3,459.82   $     3,459.82
246   Rhodes          Boris             6/28/2015         11/1/2015   $       3,057.49   $     3,057.49
247   Rich            Timothy          12/15/2013        10/30/2016   $       2,792.58   $     2,792.58
248   Rizo            Luis               7/5/2015        10/25/2017   $       9,752.28   $     9,752.28
249   Robbins         Douglas          12/15/2013          1/4/2015   $      10,034.63   $    10,034.63
250   Robertson       Daryl            12/15/2013         8/10/2014   $       5,429.64   $     5,429.64
251   Robertson       Janell             1/1/2014        10/13/2014   $         201.01   $       201.01

                                                    -6-
              Case 3:16-cv-02293-JR      Document 58-1         Filed 01/18/19     Page 7 of 8

                        Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                   Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                           Wages Due        Damages Due
252   Robertson      Jacob             12/15/2013         10/13/2014   $         201.01   $       201.01
253   Robinson       John               2/23/2014          4/20/2014   $       1,628.90   $     1,628.90
254   Robinson       Antoine           12/31/2017          7/15/2018   $       1,485.94   $     1,485.94
255   Roche          Sandra              1/4/2015          12/8/2015   $       4,502.77   $     4,502.77
256   Rodriguez      Angel             12/15/2013         11/23/2014   $       2,407.22   $     2,407.22
257   Rogers         Demetrius         12/22/2013          9/21/2014   $         411.67   $       411.67
258   Roque          Michael           12/15/2013          7/24/2016   $      14,508.30   $    14,508.30
259   Roque          Michael Allen      5/17/2015          9/11/2016   $      16,063.23   $    16,063.23
260   Rosales
      Azahares       Eliazar             8/9/2015           7/9/2017   $       3,863.68   $      3,863.68
261   Roske          RG Lee            12/15/2013          4/26/2015   $       4,966.51   $      4,966.51
262   Rush           Parker             1/18/2015          1/25/2015   $         414.02   $        414.02
263   Rutter         Paris             12/23/2014           4/1/2015   $       1,125.76   $      1,125.76
264                  Douglas
      Ryker Sr.      Duane             12/15/2013           3/8/2015   $       2,434.58   $      2,434.58
265   Safari         Lokaine            10/1/2017         11/26/2017   $         196.81   $        196.81
266   Sandoval       Joe                7/12/2015          7/26/2015   $         686.05   $        686.05
267   Sayid          Salah             12/15/2013          1/26/2014   $      1,244.35    $      1,244.35
268   Schindler      Joseph             2/14/2016         12/31/2017   $      6,857.72    $      6,857.72
269   Schoen         Austin            12/15/2013          9/21/2014   $      1,428.45    $      1,428.45
270   Scott          Lonnie              7/6/2014          8/30/2015   $      12,082.75   $     12,082.75
271   Shankar        Karin             12/15/2013          3/19/2017   $      5,079.03    $      5,079.03
272   Shankar        Bijay              8/10/2014          9/30/2018   $      6,714.44    $      6,714.44
273   Sharma         Aruneil             6/1/2014         10/25/2015   $      4,839.36    $      4,839.36
274   Silva          Matheus            9/10/2017          9/24/2017   $         139.56   $        139.56
275   Singh          Ravin              5/17/2015          1/31/2016   $      1,568.91    $      1,568.91
276   Singh          Ranjit             1/15/2017          3/19/2017   $          86.68   $         86.68
277   Slade          Johnathan          1/15/2017          3/12/2017   $      1,241.78    $      1,241.78
278   Smith          Raguel              1/5/2014         10/26/2014   $      14,379.23   $     14,379.23
279   Smith          Kurt              12/15/2013           3/2/2014   $      2,325.25    $      2,325.25
280   Smith          Kelly               9/3/2017         11/12/2017   $         438.58   $        438.58
281   Smitten        Ernest              9/3/2017          9/30/2018   $          76.70   $         76.70
282   Starks         Michael           12/15/2013           9/2/2018   $      25,215.55   $     25,215.55
283   Steinert       Kele               7/19/2016          9/30/2016   $          81.41   $         81.41
284   Stetakovic     Vlado              12/9/2016          2/28/2017   $         529.11   $        529.11
285   Stickney       Daryl             12/15/2013          10/9/2016   $      10,537.53   $     10,537.53
286   Streeter       Mike              11/15/2015          11/4/2018   $      13,027.56   $     13,027.56
287   Struble        Scott             12/15/2013         12/31/2017   $       8,506.92   $      8,506.92
288   Surkov         Ignat              12/1/2016          8/30/2017   $      1,776.75    $      1,776.75
289   Sutton         Jereme             6/28/2015           4/3/2016   $      2,399.48    $      2,399.48
290   Swank Jr.      Fred              12/15/2013          8/27/2017   $      27,702.17   $     27,702.17
291   Swift          Charles           12/22/2013          3/15/2015   $         328.76   $        328.76
292   Thomas         Eric                2/2/2014          6/12/2016   $      14,914.55   $     14,914.55

                                                    -7-
             Case 3:16-cv-02293-JR       Document 58-1         Filed 01/18/19     Page 8 of 8

                        Acosta v. Senvoy, et al. (Case No. 3:16-cv-2293-JR, D. Or.)
                   Revised Amended Exhibit 1 to Consent Judgment and Order (Dkt. 48)

 #     Last Name       First Name     Start Date          End Date         Gross Back        Liquidated
                                                                           Wages Due        Damages Due
293   Thompson       Janice              9/7/2014         12/28/2014   $       2,484.57   $     2,484.57
294   Tibebu         Eyob                3/5/2017           7/2/2017   $       5,641.82   $     5,641.82
295   Tibebu         Robert             3/19/2017          3/19/2017   $         147.74   $       147.74
296   Tindall        Michael            3/15/2015          9/13/2015   $       1,189.78   $     1,189.78
297   To             John               3/22/2015           5/3/2015   $         956.49   $       956.49
298   Toole          Eric              12/15/2013          9/21/2014   $       4,920.94   $     4,920.94
299   Tovey          Sharon            12/15/2013          1/12/2014   $       1,124.49   $     1,124.49
300   Trump          Terry              2/15/2015          8/27/2017   $       2,344.87   $     2,344.87
301   Tusse          Duressa            5/25/2014          7/20/2014   $       1,544.25   $     1,544.25
302   Urenda         Francisco          3/26/2017           9/2/2018   $      15,409.94   $    15,409.94
303   Urenda         Manuel              4/2/2017          9/30/2018   $      16,078.50   $    16,078.50
304   Urenda         Patricia            9/3/2017         12/24/2017   $         731.43   $       731.43
305   Van Rooyen     Andre               9/3/2017         12/24/2017   $         208.19   $       208.19
306   Vaudt          Jeff                9/3/2017         10/28/2018   $       3,921.47   $     3,921.47
307   Vazquez        Carlos              3/2/2014          11/9/2014   $       4,008.98   $     4,008.98
308   Vining         David              3/20/2016          9/11/2016   $       1,248.25   $     1,248.25
309   Vlasenko       Ruslan            12/22/2013          1/12/2014   $         613.31   $       613.31
310   Wali           Abdullah          11/12/2017         11/26/2017   $         419.80   $       419.80
311   Waliezer       Jordan              4/5/2015          5/24/2015   $       1,661.99   $     1,661.99
312   Walz           John               5/18/2014         11/29/2015   $       8,016.77   $     8,016.77
313   Wardinsky      Scott              3/19/2017          9/30/2018   $       7,579.19   $     7,579.19
314   Warner         Norman             5/25/2014          9/14/2014   $         374.40   $       374.40
315   Wash           Gerald            12/15/2013          7/13/2014   $       3,497.09   $     3,497.09
316   Watson         Robert B.         12/15/2013          9/30/2018   $      23,219.73   $    23,219.73
317   Weatherly      Will              12/15/2013          3/30/2014   $       3,708.03   $     3,708.03
318   Westheimer     Kimberli           2/15/2015           5/1/2016   $       3,935.96   $     3,935.96
319   Whitlatch      Anthony           12/15/2013          9/30/2018   $       4,139.96   $     4,139.96
320   Wilhelm        Linda             12/22/2013          9/28/2014   $       5,618.15   $     5,618.15
321   Williams       Karen             12/26/2013           5/1/2014   $         334.18   $       334.18
322   Willingham     Nichole            3/19/2017           1/7/2018   $       3,557.14   $     3,557.14
323   Winters        Daniel            12/15/2014           4/2/2015   $         437.41   $       437.41
324   Woodham        Norman             3/19/2017          11/4/2018   $       3,520.80   $     3,520.80
325   Wright         Jeff                7/5/2015          4/10/2016   $       2,515.15   $     2,515.15
326   Yavniy         Ruben             12/15/2013          2/23/2014   $         551.76   $       551.76
327   Yerymesku      Andrus            10/19/2014          6/28/2015   $       6,868.48   $     6,868.48
328   Zaragoza       Nestor             11/5/2017         11/19/2017   $         142.13   $       142.13
329   Zaragoza       Juan               11/5/2017         12/24/2017   $         221.16   $       221.16
330   Zepeda         Yamileth           5/28/2017         12/31/2017   $       1,274.96   $     1,274.96
331   Zodrow         Matt               8/16/2015          9/27/2015   $         879.54   $       879.54
332   Zumpft         Charles            2/14/2016          4/17/2016   $       1,427.20   $     1,427.20




                                                    -8-
